Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed February 24, 2022 is acknowledged and has been entered. Claims 1-3 and 6-7 have been amended. Claims 1-7 are pending and under examination in this Office action.

Response to Amendments
The rejections to claims 1-7 under 35 U.S.C. 112(a), written description support and 112(b) are now withdrawn in view of the claim amendment.
The amendment of “a signal processing section” in claim 1 invokes the claim interpretation under 35 U.S.C. 112(f).
New grounds of rejection to claims 1, 3and 6-7 under 35 U.S.C. 112(b) are now made in view of the claim amendments.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a signal processing section that detects the biological information” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “section” coupled with functional language “that detects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “section”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that in regard to claim 1, “a signal processing section” - though the specification does not explicitly disclose the corresponding structure, one of ordinary skill in the art would have recognized that a device that zooms in an image must be implemented by circuitry or a processor with a corresponding algorithm. 
See MPEP 2181.II.A. The disclosure of the structure (or material or acts) may be
 implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d
942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation in the last two lines the limitation of “the reception of the predetermined polarized radio wave not transmitted through the body”. The term “th reception” and “the predetermined polarized radio wave not transmitted through the body” lack proper antecedent basis. Preceding this claim limitation, the predetermined polarized radio wave “transmitting through a body of the living body (line 8). There is no preceding recitation of a predetermined polarized radio wave not transmitted through the body. There is further no preceding recitation that such a predetermined polarized radio wave not transmitted through the body being received. In addition to the antecedent basis issue, it is not clear how such radio wave not transmitted through the body may be suppressed if it has not been received first. It is not clear if the “predetermined polarized radio wave” that is being irradiated comprises radio wave with a predetermined polarization that transmits through the body, and radio wave with some other predetermined polarization that does not transmit through the body, or a portion of the predetermined polarized radio wave transmits while another portion does not transmit through the body. Clarification with proper amendment is required. The rejection applies to claim 6 for the substantially identical limitation recited in the last two lines of the claim.  
Claim 3 recites the limitation in line 3 “a first polarizing filter that removes radio waves other than the predetermined polarized radio wave” that renders the scope of the claim indefinite. It is not clear of the source of such radio waves – whether it is irradiated by the transmitting antenna together with the predetermined polarized radio wave, or it is originated from some other source. In addition, in line 5 “a second polarizing filter that removes radio waves other than the transmitted wave being the polarized wave…” that further renders the scope fo the claim indefinite. Since the first polarizing filter removes radio waves other than the predetermined polarized radio wave (claim 3, lines 3-4), and the predetermined polarized radio wave results in the transmitted wave (claim 1, lines 5-8) that is received by the receiving antenna, it is not clear of the source of the “radio waves other than the transmitted wave” – whether it also results from the predetermined polarized radio wave during the process of transmitting through the body, or it is originated from some other source. Clarification with proper amendment is required. The same rejection applies to claim 7 for the substantially identical limitations recited in lines 3-6. 
The dependent claims of the above rejected claims are rejected due to their dependency.  

Allowable Subject Matter
Claims 2 and 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments in regard to the rejections to claims 1-7 under 35 U.S.C. 103 have been fully considered but they are moot. In view of the claim amendment, the previously rejections are now withdrawn. 
In view of the claim amendment, new grounds of rejections are now made to claims 1-7 under 35 U.S.C 112(b). Please refer to the rejection section for the datils. Applicant is requested to clarify the scope of the claims with proper claim amendment.
Based on the above considerations, claims 1-7 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793